Citation Nr: 0700609	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
evaluated as 10 percent disabling prior to June 29, 2006 and 
20 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1978 until August 
1985.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for lumbosacral strain.  In 
April 2006, the Board remanded the case for additional 
development, after which, the RO increased the rating to 20 
percent effective June 29, 2006.  Since the assigned 
evaluation does not represent a full grant of benefits, the 
claim is still on appeal.  Therefore, the Board will proceed 
accordingly.


FINDINGS OF FACT

1.  Prior to June 29, 2006, the veteran's lumbosacral strain 
did not manifest muscle spasm on extreme forward bending; 
loss of lateral spine motion unilaterally in a standing 
position; forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  From June 29, 2006, the veteran's lumbosacral strain was 
not productive of forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior 
to June 29, 2006, and to an evaluation in excess of 20 
percent from June 29, 2006 for a lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5295 and 5237 (2002-2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2002 and June 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

The veteran and his representative have also been kept 
appraised of the RO's actions in this case by way of the 
Statement of the Case and the Supplemental Statements of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the evaluations 
assigned for his back disability do not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

By way of background, a rating decision dated in September 
1985 granted service connection for a lumbosacral spine and 
assigned a 10 percent evaluation under Diagnostic Code 5295.  
A rating decision dated in November 1986 decreased the 
evaluation from 10 pecent to noncompensable, but a rating 
decision dated in November 2001 assigned a 10 percent 
evaluation for the veteran's back disability.  The 10 percent 
evaluation remained in effect until during the course of this 
appeal when a rating decision dated in July 2006 increased 
the evaluation to 20 percent under Diagnostic Code 5237.  

Under the schedular criteria in effect when the veteran filed 
his claim for an increased evaluation for his back 
disability, a 10 percent evaluation was for assignment with 
characteristic pain on motion under Diagnostic Code 5295 and 
a 20 percent evaluation with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The next higher 40 percent evaluation 
contemplates findings of a severe disability with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

In addition, other Diagnostic Codes pertaining to the back 
provide that a 10 percent evaluation is for assignment for 
slight limitation of lumbar spine motion, a 20 percent 
evaluation for moderate limitation of lumbar spine motion and 
a 40 percent evaluation for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Lastly, a 
20 percent evaluation could be assigned for moderate 
intervertebral disc syndrome with recurring attacks, a 
40 percent evaluation for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief and a 
60 percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site at the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Effective September 26, 2003, the VA revised the criteria for 
evaluating diseases and injuries of the spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000 (Apr. 10, 2000).

The changes effective in September 2003 provide for a General 
Rating Formula for Diseases and Injuries of the Spine that 
assign evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of disease or injury.  
Under this formula, a 10 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; where there 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; 
or muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  The 
next higher 20 percent evaluation contemplates forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis or abnormal kyphosis.  Lastly, a 
40 percent evaluation is for assignment with evidence of 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  In addition, the Diagnostic Code number 
utilized to evaluate the veteran's disability was changed 
from Diagnostic Code 5295 to 5237.  

Turning to the evidence for consideration, a March 2001 VA 
examination revealed no muscle spasms or tenderness.  
Straight leg raise test was negative, bilaterally.  The range 
of motion findings were as follows: 0 to 75 degrees of 
flexion with pain at 75 degrees, 0 to 20 degrees of extension 
with pain at 20 degrees, 0 to 40 degrees of bilateral lateral 
flexion with mild pain, and 0 to 35 degrees of bilateral 
rotation.  The veteran had pain and lack of endurance of the 
lumbar spine.  The neurological examination of the upper and 
lower extremities was normal.  The diagnosis was lumbosacral 
strain.   

During the December 2002 VA examination, the veteran 
complained of pain and fatigue in the legs, back, and hips.  
The examination revealed normal posture and gait and 
bilateral negative straight leg raise test with mild 
tenderness to palpation of the L2 region.  The range of 
motion was as follows: flexion to 95 degrees, extension to 35 
degrees, bilateral lateral flexion to 40 degrees, and 
bilateral rotation to 35 degrees.  Pain and stiffness was 
noted on right and left rotation at zero degrees.  Movement 
of the lumbar spine was affected by pain and some fatigue.  
There was no evidence of weakness, lack of endurance, or 
incoordination.  The neurological examination revealed normal 
findings with normal motor function and unremarkable sensory 
function.  X-ray of the lumbar spine was negative.  The 
examiner noted a diagnosis of chronic lumbosacral strain.    

VA medical records noted that the veteran complained of 
radiating pain and back spasms.  See Medical Records from the 
Atlanta VAMC.  In January 2003, there was no gross sensory or 
motor deficit.  A June 2003 magnetic resonance imaging (MRI) 
noted a clinical history of chronic low back pain with 
radiculopathy but ruled out cord compression.  The impression 
was of a minimal posterior bulge of the L4-L5 disc.  In 
September 2003, the veteran was noted as having early 
degenerative disc disease of the lumbar spine.  

In April 2006, the Board remanded the case for orthopedic and 
neurological examinations in order to determine the current 
level of severity of the veteran's disability. 

In June 2006, the veteran underwent a VA orthopedic 
examination.  The range of motion findings were as follows: 0 
to 60 degrees of forward flexion, 0 to 20 degrees of 
extension, 0 to 30 degrees of bilateral lateral rotation, and 
0 to 25 degrees of bilateral lateral flexion.  Following 
repetitive use, the veteran experienced increased pain but no 
fatigue, weakness, lack of endurance, or incoordination.  
There was no additional limitation of motion due to pain with 
repetitive use.  Flare-ups involved increased pain and 
fatigue but no weakness, lack of endurance, or 
incoordination.  The pain was worse for major functional 
impact.  There was no additional limitation of motion due to 
pain and fatigue with flare-ups.  

Radiographic studies of the lumbar spine revealed no 
significant degenerative changes, dislocations, or 
abnormalities.  The veteran did have some mild pain on lumbar 
motion but no paraspinal muscle spasms.  There was no 
weakness present in the paraspinals of the lumbar spine.  The 
veteran did have some mild tenderness to palpation in the 
paraspinals of the lumbar spine.  Sensory and motor 
examination was intact in the bilateral lower extremities.  
The veteran had not had any incapacitating episodes over the 
last twelve months.   

The diagnosis was chronic lumbar back strain which caused low 
back pain every day.  The examiner stated that the pain did 
not radiate down either leg.  The examiner also noted that 
the veteran had a full time job as an electrical technician 
and that he had to take off two to three days per month due 
to his low back condition.       

During the June 2006 neurological examination, the veteran 
complained of tingling and numbness in his right leg down to 
his right foot and right toe.  The examiner noted that this 
complaint had not been previously documented and that his 
pain was aggravated by any movement.  The examination 
revealed a normal gait and noted that the veteran did not 
favor the right side.  The assessment was no past or present 
neurological impairment.     

The veteran's service connected disability was rated as 10 
percent disabling under Diagnostic Code 5295.  Diagnostic 
Code 5295 as in effect in 2002 provides that lumbosacral 
strain will be rated at 10 percent when there is 
characteristic pain on motion and 20 percent when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilaterally in the standing position.  None of 
the findings required for a higher rating under this 
Diagnostic Code were shown on the examination in June 2006 or 
by any other evidence of record.  The December 2002 and June 
2006 VA exams specifically noted the absence of muscle 
spasms.

The Board also finds that a rating in excess of 10 percent 
under Diagnostic Code 5292 is not warranted.  The Board first 
notes that the recorded ranges of motion in December 2002 
were as follows: flexion to 95 degrees, extension to 35 
degrees, bilateral lateral flexion to 40 degrees, and 
bilateral rotation to 35 degrees.  Normal ranges of motion of 
the spine are forward flexion to 90 degrees, extension to 30 
degrees, and lateral flexion and rotation to 30 degrees in 
both directions.  See 38 C.F.R. § 4.71a, Plate 5.  Clearly, 
the motion demonstrated above does not approach that which 
could be considered a moderate limitation of motion.  
Moreover, there was no significant functional impairment 
demonstrated.  Accordingly, a rating in excess of 10 percent 
is not warranted under Diagnostic Code 5292.  

In July 2006, the RO increased the veteran's disability 
rating to 20 percent under Diagnostic Code 5237 effective 
June 29, 2006, date of the VA examination demonstrating the 
warranted increase.  Based on the previously discussed 
evidence, the Board finds that a rating in excess of 20 
percent is not warranted under Diagnostic Codes 5237.  The 
evidence for consideration clearly shows that the veteran's 
back disability has not manifested forward flexion of the 
thoracolumbar spine 30 degrees or less, or, with favorable 
ankylosis of the entire thoracolumbar spine.  The Board also 
points out that, regardless of whether the former or revised 
criteria are considered, there is no basis for assignment of 
any higher rating based on consideration of any of the 
factors addressed in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 
Vet. App. at 204-7.  Functional loss due to pain, weakness, 
and fatigability has already been taken into consideration in 
arriving at the decision to assign a 20 percent rating, 
notwithstanding the fact that on the 2006 VA examination, the 
examiner specifically noted that the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An evaluation in excess of 10 percent prior to June 29, 2006 
and an evaluation in excess of 20 percent from June 29, 2006 
for a lumbosacral strain is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


